DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 10/7/21:
Claims 1 – 20 are pending in the application.  
Claims 1 - 9 have been amended.  
Claims 10 - 20 are newly added.  
Claims 1 - 20 are currently under examination.  
The rejection under 35 U.S.C. 103 to Lopez is withdrawn due to amendment.  
The rejection under 35 U.S.C. 102 (1)(1) is upheld.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 1, 3 – 12 and 16 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by EP 2165855 to Miyazaki et al. hereinafter “Miyazaki” and as evidenced by the NPL titled Bulk Properties of syndiotactic 1,2 polybutadiene, Obata et al., Polymer Journal, Vol 7, No 2, pp 207 – 216 (1975) and the NPL titled Modification and thermal properties of syndiotactic 1,2 polybutadiene, Naga et al, Polym. Bull. (2019), 76: 241 - 257.  

Miyazaki is directed to rubber compositions for a tire.  

Regarding amended claims 1, and 3 – 11, Miyazaki teaches a composition in Table 1, Example 2 comprising 70 phr NR (natural rubber), 15 phr SPB-including BR (a dispersion of 1,2-syndiotactic polybutadiene crystals (polymer having crystalline character, 15 phr modified BR (ethoxysilane modified butadiene rubber, modified conjugated diene-based polymer), 20 phr silica, 25 phr carbon black, 1.6 phr silane coupling agent (bis(3-triethoxysilylpropyl)disulfide and other additives [0062].  The 1,2-syndiotactic polybutadiene crystals (polymer having crystalline character) comprises 9.2 wt. % of the rubber composition.  Upon compounding the rubber composition the silica will be treated in-situ with the silane coupling agent which has a disulfide group (polysulfide group) to form a modified silica [0047 – 0050].  The modified BR (ethoxysilane modified butadiene rubber, modified conjugated diene-based polymer) is produced by reacting aminopropyl triethoxysilane with BR.  The BR polymer will then comprise pendant triethoxysilyl groups which will covently bond with the silanol and alkoxy groups on the silica surface to improve reinforcement of the rubber.  The rubber composition was cured [0063] and is used in manufacturing the tread and sidewall of a tire [0013 – 0016].  

As to claim 12, the evidentiary reference to Naga teaches that syndiotactic 1,2 polybutadiene show a melting temperature around 100C (p 242, Introduction).  

Regarding claim 16, Example 2 in Table 1 comprises 20 phr of silica which is surface treated in – situ.  The filler level of 20 phr is less than the claimed level of 79 phr (less than 79 phr).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 13, 14 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2165855 to Miyazaki et al. hereinafter “Miyazaki” and as evidenced by the NPL titled Bulk Properties of syndiotactic 1,2 polybutadiene, Obata et al., Polymer Journal, Vol 7, No 2, pp 207 – 216 (1975) and the NPL titled Modification and thermal properties of syndiotactic 1,2 polybutadiene, Naga et al, Polym. Bull. (2019), 76: 241 - 257.  

For the limitations of the independent claim, refer to paragraphs 6 – 7 supra.  

Regarding claims 2, 13 and 14, the NPL to Obata discloses that the crystallinity of syndiotactic 1,2 polybutadiene is below 46 % (Abstract and Table 1).  This range overlaps the claimed range.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015].  See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102  and 35 U.S.C. 102 /103.  

As to claims 17 – 19, Miyazaki discloses that the modified BR (b) can comprise 5 – 60% by mass of a modified diene rubber (Abstract, [0037]).  This range overlaps the claimed range.  

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015].  See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102  and 35 U.S.C. 102 /103.  

Regarding claim 20, Miyazaki is silent as to the use of at least 70 phr of the modified conjugated diene polymer.  With regard to Applicant’s limitations regarding the use level of the modified conjugated diene polymer, since the prior art is silent as to these limitations, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because, Miyazaki discloses that the modified BR (b) can comprise 5 – 60% by mass of a modified diene rubber (Abstract, [0037), the Examiner asserts that the use level of the modified conjugated diene polymer is an art recognized result-effective variable.  Thus it would be obvious in the optimization process to optimize the use level of the modified conjugated diene polymer in the composition to achieve the desired physical properties.  The Applicant does not show any unusual and/or unexpected results for the limitations stated.  Note that the prior art provides the same effect desired by the Applicant, the formation of a rubber compound capable of use in a tire.  

Allowable Subject Matter

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments

Applicant's arguments filed 10/7/21 have been fully considered and they are partially persuasive.  The rejections based on Lopez have been withdrawn.  The rejections under Miyazaki have been upheld.  Applicant argues that Miyazaki does not teach the use of modified silica.  The Examiner disagrees.  Table 1, Example 2 discloses a composition comprising 70 phr NR (natural rubber), 15 phr SPB-including BR (a dispersion of 1,2-syndiotactic polybutadiene crystals (polymer having crystalline character, 15 phr modified BR (ethoxysilane modified butadiene rubber, modified conjugated diene-based polymer), 20 phr silica, 25 phr carbon black, 1.6 phr silane coupling agent (bis(3-triethoxysilylpropyl)disulfide and other additives [0062].  The 1,2-syndiotactic polybutadiene crystals (polymer having crystalline character) comprises 9.2 wt. % of the rubber composition.  Upon compounding the rubber composition the silica will be treated in-situ with the silane coupling agent which has a disulfide group (polysulfide group) to form a modified silica [0047 – 0050].  



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PAS										11/20/21
/PETER A SALAMON/Primary Examiner, Art Unit 1759